DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 07/07/2021. 
Claim(s) 18 is currently pending. 
Claim(s) 18 has been amended. 
Claim(s) 1-17 and 19-20 have been canceled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 18 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by US 2012/0192908, Kline.
Regarding claim 18
	Kline teaches a thermoelectric generator (10) arranged in an outdoor
atmosphere whose temperature changes periodically in day and night (the device is exposed to the atmosphere) [Fig. 2, paragraphs 0007-0008 and 0039] so as to generate electricity by using the change of temperature of the outdoor atmosphere (the thermoelectric device 10 creates/generates energy from temperature cycles) [paragraph 0007], the thermoelectric generator (10) comprising: 
a thermal conductor (corresponding to structure “S” of an aircraft) in contact with the outdoor atmosphere to conduct thermal exchange with the outdoor atmosphere (the aircraft encounters temperature cycles during ascent and descent thereby being in thermal exchange with the outdoor atmosphere) [Figs. 3-5, paragraphs 0007, 0039, 0042, 0046, 0054 and 0056];
a thermal accumulator (corresponding to thermal mass 40) [Fig. 2, paragraphs 0015, 0039 and 0086]; and 
at least one pair of a thermoelectric conversion unit (20) and a thermal resistor (corresponding to wear plater 22 which reads on the claimed thermal resistor as it is identical to that described in paragraph [0064] of the instant specification i.e., a metal layer) [Fig. 2, paragraphs 0013, 0039 and 0043] for causing the temperature change of the thermal accumulator to lag behind the temperature change of the thermal conductor 
wherein the thermal resistor (22) and the associated thermoelectric conversion unit (20) contact with each other at one side thereof [Fig. 2 and paragraph 0039], and 
the other side of one of the pair of the thermal resistor (22) and the associated thermoelectric conversion unit (20) contacts the thermal conductor (S) [Fig. 2 and paragraph 0039], while the other side of the other of the pair of the thermal resistor (22) and the associated thermoelectric conversion unit (20) contacts the thermal accumulator (40) [Fig. 2 and paragraph 0039], and 
the thermal accumulator (40) is covered by a covering layer (corresponding to insulated housing 30) except the area thereof contacting with the thermoelectric conversion unit (20) and the thermal resistor (22) [Fig. 2 and paragraph 0039], the covering layer (30) having a thermal insulating property [Fig. 2 and paragraph 0039],
wherein electric energy is generated from the thermoelectric conversion unit (20) by the temperature difference caused between the thermal conductor (S) and the thermal accumulator (40) (energy is created by the thermoelectric generator 20 when heat is released from the thermal mass 40 contained within the housing 30 through the thermoelectric generator 20 to the aircraft's structure "S" and when heat is supplied from the aircraft's structure "S" through the thermoelectric generator 20 to the thermal mass 40) [Fig. 2 and paragraph 0040].


A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
With regards to the limitations recited in the preamble, although taught by the prior art, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See in re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478 (CCPA 1951).


Response to Arguments
Applicant’s arguments, see Remarks Filed on 06/14/2021, with respect to the rejection of claim(s) 18 under 35 U.S.C. §102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MAYLA GONZALEZ RAMOS/           Primary Examiner, Art Unit 1721